Citation Nr: 0528490	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-16 381A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss.

2.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 
3.324 (2005) based on multiple noncompensable service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel
INTRODUCTION

The veteran had active service from October 1950 to December 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  In those 
decisions, the RO granted service connection for hearing loss 
and assigned a noncompensable (i.e., 0 percent) evaluation.  
The RO also denied entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324 (2005) based upon multiple 
noncompensable service-connected disabilities.  The veteran 
disagreed with the level of the evaluation for hearing loss 
as well as the denial of a 10 percent evaluation under 
38 C.F.R. § 3.324 (2005).

The veteran testified at a December 2004 RO hearing and at a 
July 2005 videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran has 
level I hearing acuity in his left ear and level I 
designation for right ear as well.

2.  The evidence of record reflects that it is at least as 
likely as not that the veteran's chest pain and shortness of 
breath are caused by his asbestosis, and these symptoms along 
with his hearing loss are of such character as would likely 
interfere some with normal employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.85 (2005).

2.  With resolution of reasonable doubt in the veteran's 
favor, entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 has been established.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000, (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's March 2000 claim for service 
connection for hearing loss here, that were filed prior to 
its effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  As to the veteran's claim 
for entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 (2005), the Board will grant this claim in this 
decision and the veteran therefore does not require further 
notification or assistance to substantiate the claim.  A 
discussion of whether the provisions of the VCAA have been or 
still need to be satisfied regarding this claim is therefore 
unnecessary.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) discussed both the timing and content of the 
VCAA's notice requirements.  In VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel undertook to explain 
the holding of Pelegrini.  The Board is bound by the 
precedent opinions of VA's General Counsel as the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
2002).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a SOC or SSOC, as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's initial, September 2000 rating decision 
denying the veteran's claim for service connection for 
hearing loss took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  However, the 
September 2000 decision denied the claim as not well 
grounded, and was readjudicated in May 2002 pursuant to 
section 7 of the VCAA.  Prior to that, the RO provided VCAA 
notice in its October 2001 letter.  This letter met the 
notice requirement.  In it, the RO told the veteran it was 
still working on his hearing loss claim, and explained what 
the veteran had to show in order to establish entitlement to 
service connection.  The letter also indicated the 
information or evidence needed from the veteran and VA's duty 
to assist him in obtaining this information or evidence.  The 
RO also wrote: "[T]ell us about any additional information 
or evidence that you want us to try to get for you," and 
"[S]end us the evidence we need as soon as possible."  
Thus, reading the letter as whole, it substantially complied 
with the all of the elements of the notice requirement, 
including the fourth element.  Mayfield, 19 Vet. App. at 127.  
This letter, the RO's readjudication and denial of the 
veteran's claim in May 2002, and its subsequent February 2004 
grant of the claim with a noncompensable evaluation, along 
with relevant correspondence, constituted subsequent VA 
process that afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this claim.  Moreover, although the claim now 
concerns whether the veteran is entitled to higher initial 
rating for his hearing loss (as opposed to service connection 
since that has been granted), VA is not required to provide 
additional VCAA notice concerning this downstream issue since 
VA already has given VCAA notice regarding the original 
service connection claim.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).

In addition, VA obtained all identified treatment records 
regarding the veteran's hearing loss, including the April 
2003 VA audiology examination and January 2004 VA opinion 
that served as the basis of the grant of the service 
connection claim, as well as relevant December 2004 and 
January 2005 VA audiology progress notes.  Moreover, there is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received 
regarding the veteran's hearing loss.  VA thus complied with 
the VCAA's duty to assist provisions and their implementing 
regulations as to the veteran's hearing loss claim.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Entitlement to an Initial Compensable Rating for Hearing Loss

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of hearing loss range from 
0 to 100 percent based on organic impairment of hearing 
acuity as measured by the results of two types of tests: 
controlled speech discrimination tests and pure tone hearing 
threshold level tests.  The average puretone hearing 
threshold level combined with the speech discrimination 
percentage is used to determine the Roman numeral designation 
for hearing impairment from Tables VI and VII.  38 C.F.R. § 
4.85(a), (d) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2005).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. § 
4.85(e) (2005).

On the April 2003 VA-authorized audiological evaluation, the 
veterans' pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Average
Right 
ear
N/A
10
20
30
35
24
Left 
ear
N/A
10
15
35
65
31

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.

The 100 percent speech recognition and 31-decibel threshold 
average in the left ear result in a numeric designation of I.  
The findings cited above result in a level I designation in 
the right ear.  When applied to Table VII, the result is a 
noncompensable, or 0 percent, evaluation.  Although the 
veteran testified as to the severity of his hearing 
impairment at the RO and videoconference hearings, the 
assignment of a disability rating for hearing impairment is 
derived by a "mechanical" (i.e., nondiscretionary) 
application of the numeric designations tabulated after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this particular 
case, the numeric designations obtained of level I hearing in 
both ears simply do not warrant the assignment of a 
compensable rating.  In addition, a December 2004 VA 
audiology progress note indicated that the veteran had a 
stable mild/severe sensoneural hearing loss at 3000 hertz and 
above bilaterally, and that he had 100 percent word 
recognition in the right ear and 96 percent in the left ear.  
Moreover, a January 2005 VA audiology progress note indicated 
that the veteran was pleased with the sound quality of his 
hearing aid and stated that they were very clear.  Thus, the 
veteran's hearing does not appear to have worsened so as to 
warrant a new VA audiology examination.

In sum, the evidence of record reflects that the 
noncompensable evaluation is the correct application of the 
tables in the applicable regulations, and the benefit-of-the-
doubt doctrine therefore does not apply.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).  Further, although 
the veteran timely appealed the initial assignment of the 
noncompensable evaluation, there is no evidence that he had 
compensable hearing loss at any time since service connection 
was granted for this disability; he is therefore not entitled 
to a "staged" rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  The veteran's claim for an initial 
compensable rating for hearing loss must therefore be denied.


Entitlement to a 10 percent Evaluation under 38 C.F.R. § 
3.324 (2005)

When a veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
rating schedule, a 10 percent rating is authorized, but not 
in combination with any other rating.  38 C.F.R. § 3.324 
(2005).

In the present case, the veteran is service-connected for 
asbestosis and hearing loss, and is receiving a 
noncompensable evaluation for both.  He is therefore eligible 
for a 10 percent rating under 38 C.F.R. § 3.324 if the 
character of these disabilities is such that they would 
clearly interfere with normal employment.  The veteran was 
granted service connection for asbestosis in April 1997.  A 
subsequent, April 1997 VA examination summarized the 
pulmonary testing as indicating significant past exposure to 
asbestos with some ventilatory limitation physiologically.  
An April 2000 VA outpatient treatment (VAOPT) note indicated 
a history of asbestosis and smoking.  A December 2004 VAOPT 
note indicated that the veteran had active rheumatoid 
arthritis, and stated that it was not clear whether this non-
service connected disability accounted for some of his 
pulmonary limitations.  Subsequent VAOPT notes reflect that 
the veteran has experienced continued right sided pleuritic 
chest pain.  Recently, an April 2005 VAOPT note stated that 
there were no signs of active rheumatoid arthritis and the 
physician did not believe that the veteran had active 
interstitial lung disease from rheumatoid arthritis.  In 
addition, the veteran testified at the July 2005 
videoconference hearing that he experienced shortness of 
breath, which limited his activities.

Based on the above, it is at least as likely as not that the 
veteran's chest pain and shortness of breath were caused by 
his asbestosis, as opposed to his rheumatoid arthritis or 
smoking, and that these symptoms, along with the defective 
hearing, are of such a character as would most likely 
interfere with normal employment.  Thus, with resolution of 
reasonable doubt in the veteran's favor, entitlement to a 10 
percent rating under 38 C.F.R. § 3.324 (2005) for multiple, 
noncompensable service-connected disabilities is granted.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. at 519-20.


ORDER

The claim for an initial compensable evaluation for hearing 
loss is denied.

Subject to the law and regulations governing the award of 
monetary benefits, the claim for a 10 percent evaluation 
under 38 C.F.R. § 3.324 (2005), based on multiple 
noncompensable service-connected disabilities, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


